Title: To Thomas Jefferson from John Thomas, 31 August 1807
From: Thomas, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            Woodford K. August the 31st. 1807
                        
                        Impressed with a Respect for your Character, & full Approbation of your political principles I beg leave to
                            offer you this Address in behalf of my fellow Citizens, whose Names are inclosed
                        Being happy under your Administration, and rejoicing in the just & Wise principles so often evinced in
                            your declarations to a great & wealthy People, as well as in your just Sentiments of Wisdom & prudence to all Nations,
                            which call forth our Prayers on your Person & Country to Almighty God for his special protection; we acknowledge
                            sincerely his many Blessing bestowed upon us: particularly the enjoyment of Liberty to worship our Creator in the way we
                            think most agreeable to his Will, and also that in his Providence he has appointed a just & wise Magistrate to preside
                            over us. We acknowledge it at all times with cheerfulness: and while we declare our full confidence in the Measures you
                            have adopted, we more especially approbate the many instances we have of your utter aversion to violence & oppression,
                            which are too common in our Country: “Knowing that Oppression is hateful to God & man” We have been induced to dissent
                            from many of our fellow Citizens on Account of their enslaving the poor Africans. Aware of your Ideas on this inhuman
                            practice, we look to you for Countenance & Patronage in this great essential point of human Liberty: trusting in
                            Almighty God, who has inclined your heart to justice & benevolence, that he will influence all things to the End that
                            full Liberty & happiness may be completed in our Country—
                        Permit us, Sir, to express our Satisfaction in the flattering prospects that appear. Slavery is declining in
                            many parts of our Country: tho too much countenanced by the Wealthy and the powerful: yet the Sentiments of pure Liberty
                            are gaining ground with almost all ranks of People: and we trust in providence and the government of our Country, that the
                            time is not far distant, when slavery will no more be known—
                        Please to accept what we here offer with sincere respect; and may the God of all Mercy crown you with a long
                            & happy life, and hereafter may enjoy the rewards of “just men made perfect” are the Prayers of your fellow Citizens and
                            humble Servants—
                  Signed on behalf of Newhope Meeting—
                        
                            Jno. Thomas
                     
                        
                    